
	
		II
		112th CONGRESS
		1st Session
		S. 1805
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from rejecting or otherwise determining to be inadequate a
		  State implementation plan in any case in which the State submitting the plan
		  has not been given a reasonable time to develop and submit the plan in
		  accordance with a certain provision of the Clean Air Act.
	
	
		1.Prohibition on rejection of
			 State implementation plans
			(a)In
			 generalThe Administrator of the Environmental Protection Agency
			 (referred to in this section as the Administrator) may not reject,
			 determine to be inadequate, or require compliance with a Federal implementation
			 plan submitted under Section 110(a)(2)(D)(i)(I) of the Clean Air Act (42 U.S.C.
			 7401 et seq.) in any case in which the Administrator has not provided the State
			 submitting the plan a period of at least 2 years after the date of promulgation
			 of any final rule establishing an applicable standard intended to reduce the
			 interstate transport of fine particulate matter and ozone to develop and submit
			 such a plan in accordance with that final rule and section 110(d) of the Clean
			 Air Act (42 U.S.C. 7410(d)).
			(b)Plans submitted
			 during development periodIn a case in which a State submits a
			 State implementation plan to the Administrator during a 2-year development
			 period described in subsection (a), the Administrator may not reject the State
			 implementation plan if, as a result of such a rejection, the State would be
			 required to comply with a final rule described in subsection (a) by not later
			 than 1 year after the date of submission of the State implementation
			 plan.
			(c)Provision of
			 adequate data, modeling, and support during development periodIn
			 any case in which a State requests reasonable technical support or otherwise
			 requests data (including integrated planning models and other modeling),
			 clarification, or guidance regarding the content of any final rule or
			 applicable regulation material to the State implementation plan, the
			 Administrator shall provide that support, clarification, or guidance in a
			 timely manner.
			(d)Effective date
			 of ruleNotwithstanding any finalization of the proposed rule
			 entitled, Federal Implementation Plans To Reduce Interstate Transport of
			 Fine Particulate Matter and Ozone (75 Fed. Reg. 45210 (August 2, 2010)),
			 before the date of enactment of this Act—
				(1)that final rule
			 shall not be or become, as applicable, effective until a date (to be determined
			 by the Administrator) that is at least 18 months after the date of enactment of
			 this Act; and
				(2)the date by which
			 compliance with any standard or requirement under that final rule is required,
			 and any date for further regulatory action triggered by that final rule, shall
			 be delayed by a period equal to the period—
					(A)beginning on the
			 date of publication of the final action for the final rule; and
					(B)ending on the
			 date on which the final rule becomes effective pursuant to paragraph
			 (1).
					(e)Applicability
			 of Clean Air Interstate Rule during interim
			 periodNotwithstanding any other provision of law, the
			 Administrator shall continue to implement the final rule commonly known as the
			 Clean Air Interstate Rule (70 Fed. Reg. 25162 (May 12, 2005)), and
			 the rule establishing Federal implementation plans for that rule as promulgated
			 and modified by the Administrator (71 Fed. Reg. 25288 (April 28, 2006)), (71
			 Fed. Reg. 25328 (April 28, 2006)), (72 Fed. Reg. 59190 (Oct. 19, 2007)), (72
			 Fed. Reg. 62338 (Nov. 2, 2007)), (74 Fed. Reg. 56721 (Nov. 3, 2009)), until the
			 date on which final action with respect to any Federal regulatory mandate
			 becomes effective in accordance with this Act.
			
